DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This communication is considered fully responsive to the amendment/Req. reconsideration filed on 10/25/2021.
Claims 1, 9 and 17 have been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Pub. 2020/0209855, hereinafter “Shen”) in view of “Goldberg” (US 2019/0106117) and further in view of Carr et al. (US 2015/0088999, hereinafter “Carr”) and further in view of Ju et al. (US 2015/0234382, hereinafter “Ju”). 
For claim 1, Shen discloses A system for operating an autonomous driving vehicle (ADV) (see Fig. 1A for a networked vehicle environment 100 with vehicle 120 that can be automated or autonomous vehicles (AVs); see par. 0050), the system comprising: 
a plurality of modules (computer system 105 may have more or less modules 109 or different modules 109; see Fig. 2 and 3); 
a bus coupled to the plurality of modules (communicating via a communication bus 505, 510, 515, 520 which connect each of the nodes 141a-o; see par. 0106 and Fig. 5); and 
a sensor processing module coupled to the bus (the vehicle 120 can include a sensor array 121, a communications array 122, a data processing system 123, a communication system 124; see par. 0068, 0082 and Fig. 1B; Examiner’s note: data processing system 123 is equivalent to a sensor processing module here), wherein the sensor processing module comprises 
a bus interface coupled to the bus (interior interface system 125; see par. 0068 and Fig. 1B), 
a sensor interface to be coupled to a first set of one or more sensors mounted on the ADV (the vehicle 120 may include a sensor system as part of the computer system 105, or may include a sensor system on the vehicle that interfaces with the computer system 105; see par. 0091 and Fig. 1B), 
a message queue to store a plurality of messages published by the sensors (one or more of the message buffers 420, 425, 430 as needed for publishing and subscribing to messages; see par. 0107 and Fig. 5), and  
a message handler to manage the messages stored in the message queue (where there are different types of messages, for example, on-board messages, off-board messages, and testing messages, each different type of message may be managed by a different topic registry. Accordingly, some embodiments may include two or more topic registries where each topic registry manages a different type of message in such embodiments, each topic registry is associated with message buffers that each store a message of a particular topic; see par. 0045 , 0109 and Figs. 5 and 6), which are subscribed by at least one of the modules to allow the modules to monitor operations of the sensors (FIG. 8 is an illustration of a flow diagram representing an example of a method for a node to subscribe to (or read) a message on a particular topic in a shared memory message communication system that allows a subscriber node 805 to subscribe to the messages published by one or more nodes that may be performed… At block 810, the subscriber node 805 checks the topic registry for information indicating a new message for a topic has been published; see par. 0113 and Fig. 8), 
	Shen suggests that the computer system 105 is configured to perform numerous functions relating to localization, perception, planning, and control operations to control the vehicle 120 (see par. 0088 and Fig. 2). However, Shen does not explicitly disclose a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the driving environment. Goldberg discloses a perception module to perceive a driving environment surrounding the ADV (the perception system 110 can receive sensor data from the one or more sensors 104 that are coupled to or otherwise included within the autonomous vehicle 102; see Goldberg par. 0049 and Fig. 1) and a planning module to plan a path to control the ADV to navigate the driving environment (The motion planning system 114 can determine a motion plan for the autonomous vehicle 102 based at least in part on the predicted one or more future locations for the object provided by the prediction system 112 and/or the state data for the object provided by the perception system 110. Stated differently, given information about the current locations of objects and/or predicted future locations of proximate objects, the motion planning system 114 can determine a motion plan for the autonomous vehicle 102 that best navigates the autonomous vehicle 102 relative to the objects at such locations; see Goldberg par. 0057 and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Goldberg's arrangement in Shen's invention to monitor the vehicle controller and/or other autonomy subsystems and to provide more accurate and timely error detection. As such, the vehicle computing system can proactively adjust the operation of the autonomous vehicle to achieve improved driving safety (see Goldberg par. 0042). 
The combination of Shen and Goldberg does not explicitly disclose wherein in response to a first message in a first format received from a first sensor of the first set of the one or more sensors, the message handler converts and translates the first message in the first format to a second message in a second format, wherein the first format is different from the second format.  Carr discloses wherein in response to a first message in a first format received from a first sensor of the first set of the one or more sensors (a message 108 received by intermediary the message handler converts and translates the first message in the first format to a second message in a second format, wherein the first format is different from the second format (Intermediary communication handler 110 may then convert the received message to a second format that is different from the first format and communicate the converted message to the intended destination according to a second communication protocol supported by the destination, where the second communication protocol is different from the first communication protocol; see Carr par. 0044). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Carr's arrangement in Shen's invention to store information indicative of the delivery status for a message to ensure reliable communication and to use the information indicative of the delivery status for a message to ensure reliable delivery consistent with QoS criteria (see Carr par. 0006), and 
The combination of Shen, Goldberg and Carr does not explicitly disclose in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client. Ju discloses in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client (Referring to FIGS. 1, 2, and 6, the driving control method of the self-driving vehicle 10 includes a step S61 of receiving, by the data converting unit 110, sensor data provided from the sensors 11 and 12 of the self-driving vehicle 10 and converting a format of the sensor data into a predefined standard format to create integrated standard data; a step S62 of synchronizing, by the message synchronizer 140, the integrated standard data using a time stamp of the integrated standard data to output the synchronized integrated standard data to the standard driving control message generating unit 120; a step S63 of determining, by the standard driving control message generating unit 120, a standard driving control response for the driving control of the self-driving vehicle 10 according to the integrated standard data and creating a standard driving control message that has a predefined common format; and a step S64 of converting a format of the standard driving control message into a message format corresponding to the driving controller 13 of the self-driving vehicle 10 and creating a driving command signal. According to the present invention, one integrated platform can correspond to sensors and devices that have different hardware and software protocols of various unmanned vehicles and is compatible with platforms of various sensors and driving devices; see Ju par. 0049). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ju's arrangement in Shen's invention to provide an apparatus and method for controlling a driving device of a self-driving vehicle enabling a driving control algorithm to be reused and compatible for various self-driving vehicles that have sensors and driving devices of which hardware and software specifications are different (see Ju par. 0004).
For claims 2, 10 and 18, Shen discloses The system of claim 1, wherein the message queue comprises a plurality of message buffers, each of the message buffers corresponding to one of the plurality of sensors (the communication bus may include wired or wireless coupling of the nodes 141 to the topic registry 410 and the nodes 141, and the message buffers 420, 425, 430 to perform the operational functionality described herein, and may include any suitable hardware and software for communication of messages and information between the topic registry 410 and the nodes 141, and the message buffers 420, 425, 430 and the nodes 141; see par. 0107, 0119 and Fig. 5).
For claims 3, 11 and 19, Shen discloses The system of claim 1, wherein the message handler is configured to: 
store the second message in the message queue (publisher node at block 730 writes the message to the message buffer associated with the topic of the message it is publishing; see par. 0112 and Fig. 7); and 
notify, via the bus interface, a first module of the modules registered as a subscriber to allow the first module to receive the second message (reading, by subscriber nodes, new message information from the registry, the new message information indicative of whether a new message associated with a particular topic is available. Each of the subscriber nodes are configured to read one or more of the groups of messages (e.g., of the topics they are associated with). The subscriber nodes are also configured to determine, using the new message information read from the registry, if at least one new message associated with a topic that a respective subscriber node is also associated with is available; see par. 0120 and Figs. 7 and 8).
For claims 4, 12 and 20, Shen discloses The system of claim 3, wherein the first format is specified according to a design specification of the first sensor, and wherein the second format is a predetermined format capable of being handled by the modules (Although it is possible to have a system where there is more than one publisher node per topic, in almost all cases there will be only one publisher node per topic. Accordingly, in such embodiments, the system may be designed to support only one publisher per topic and a fixed path may be determined for the naming scheme for shared memory files; see par. 0048).
For claims 5 and 13, Shen discloses The system of claim 3, wherein the message handler is further configured to: 
in response to a third message received from a second sensor of the first set via the sensor interface (At block 710, the node generates a message to publish. For example, an image collected from a sensor on the vehicle. At block 715, the node accesses the topic registry, via the communication bus, and reads information from the topic registry indicating which message bus to write the message to and where in the message bus the node should start writing the message; see par. 0112 and Figs. 7 and 8); and 
store the fourth message in the message queue, wherein the third format is specified according to a design specification of the second sensor (publisher node at block 730 writes the message to the message buffer associated with the topic of the message it is publishing; see par. 0112 and Fig. 7).
The combination of Shen and Goldberg does not explicitly disclose convert the third message in a third format to a fourth message in the second format. Carr discloses convert the third message in a third format to a fourth message in the second format (Intermediary 
For claim 6, Shen discloses The system of claim 3, wherein the message handler is further configured to: 
receive, via the bus interface, a third message from a third sensor of one or more sensors of a second set coupled to the bus (At block 710, the node generates a message to publish. For example, an image collected from a sensor on the vehicle. At block 715, the node accesses the topic registry, via the communication bus, and reads information from the topic registry indicating which message bus to write the message to and where in the message bus the node should start writing the message; see par. 0112 and Figs. 7 and 8); 
store the fourth message in the message queue (publisher node at block 730 writes the message to the message buffer associated with the topic of the message it is publishing; see par. 0112 and Fig. 7).
The combination of Shen and Goldberg does not explicitly disclose convert the third message from a third format to a fourth message in the second format. Carr discloses convert the third message from a third format to a fourth message in the second format (Intermediary communication handler 110 may then convert the received message to a second format that is different from the first format and communicate the converted message to the intended destination according to a second communication protocol supported by the destination, where the second communication protocol is different from the first communication protocol; see Carr par. 0044). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Carr's arrangement in Shen's invention to store information indicative of the delivery status for a message to ensure reliable communication and to use the information indicative of the delivery status for a message to ensure reliable delivery consistent with QoS criteria (see Carr par. 0006).
For claim 7, Shen discloses The system of claim 6, wherein the message handler is further configured to: 
determine that a second module of the modules has registered to subscribe messages published by the second sensor (In response to determining at least one new message is available, each of the subscriber nodes that determined a new message was available for a topic they are associated with, read from the registry the location information indicating where the at least one new message is stored; see par. 0120-0122 and Figs. 7 and 8); and 
notify, via the bus interface, the second module via the bus interface to allow the second module to access the fourth message stored in the message queue (The respective subscriber nodes also read the at least one new message from the respective message buffer; see par. 0120-0122 and Figs. 7 and 8).
For claim 8, Shen discloses The system of claim 3, wherein the message handler is further configured to: 
receive, via the bus interface, a third message in the second format from a second module of the modules (At block 710, the node generates a message to publish. For example, an image collected from a sensor on the vehicle. At block 715, the node accesses the topic registry, via the communication bus, and reads information from the topic registry indicating which message bus to write the message to and where in the message bus the node should start writing the message; see par. 0112 and Figs. 7 and 8); 
determine that the third message has been subscribed by a second sensor of the first set (In response to determining at least one new message is available, each of the subscriber nodes that determined a new message was available for a topic they are associated with, read from the registry the location information indicating where the at least one new message is stored; see par. 0120-0122 and Figs. 7 and 8); and 
transmit the third message in the third format to the second sensor via the sensor interface (Communications 180 may be transmitted and/or received between the vehicle 120, one or more vehicles 170A-N, and/or the server 130. The server 130 can transmit and/or receive data from the vehicle 120 as described above with respect to FIG. 1A; see par. 0069).
The combination of Shen and Goldberg does not explicitly disclose convert the third message from the second format to a third format. Carr discloses convert the third message from the second format to a third format (Intermediary communication handler 110 may then convert the received message to a second format that is different from the first format and communicate the converted message to the intended destination according to a second 
For claim 9, Shen discloses A computer-implemented method for operating an autonomous driving vehicle (ADV) (see Fig. 1A for a networked vehicle environment 100 with vehicle 120 that can be automated or autonomous vehicles (AVs); see par. 0050), the method comprising: 
maintaining, within a sensor processing module (the vehicle 120 can include a sensor array 121, a communications array 122, a data processing system 123, a communication system 124; see par. 0068, 0082 and Fig. 1B; Examiner’s note: data processing system 123 is equivalent to a sensor processing module here), a message queue to store a plurality of messages published by a first set of one or more sensors mounted on the ADV (one or more of the message buffers 420, 425, 430 as needed for publishing and subscribing to messages; see par. 0107 and Fig. 5), wherein the sensor processing module includes a sensor interface coupled to the first set of sensors (the vehicle 120 may include a sensor system as part of the computer system 105, or may include a sensor system on the vehicle that interfaces with the computer system 105; see par. 0091 and Fig. 1B) and a bus interface coupled to a bus (interior interface system 125; see par. 0068 and Fig. 1B); and 
managing the messages stored in the message queue (where there are different types of messages, for example, on-board messages, off-board messages, and testing messages, each different type of message may be managed by a different topic registry. Accordingly, some embodiments may include two or more topic registries where each topic registry manages a different type of message in such embodiments, each topic registry is associated with message buffers that each store a message of a particular topic; see par. 0045 , 0109 and Figs. 5 and 6), wherein the messages are subscribed by a plurality of modules to allow the modules to monitor operations of the sensors (FIG. 8 is an illustration of a flow diagram representing an example of a method for a node to subscribe to (or read) a message on a particular topic in a shared memory message communication system that allows a subscriber node 805 to subscribe to the messages published by one or more nodes that may be performed… At block 810, the subscriber node 805 checks the topic registry for information indicating a new message for a topic has been published; see par. 0113 and Fig. 8), wherein the plurality of modules (computer system 105 may have more or less modules 109 or different modules 109; see Fig. 2 and 3) are coupled to the sensor processing module over the bus (communicating via a communication bus 505, 510, 515, 520 which connect each of the nodes 141a-o; see par. 0106 and Fig. 5), 
Shen suggests that the computer system 105 is configured to perform numerous functions relating to localization, perception, planning, and control operations to control the vehicle 120 (see par. 0088 and Fig. 2). However, Shen does not explicitly disclose wherein the plurality of modules includes a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the wherein the plurality of modules includes a perception module to perceive a driving environment surrounding the ADV (the perception system 110 can receive sensor data from the one or more sensors 104 that are coupled to or otherwise included within the autonomous vehicle 102; see Goldberg par. 0049 and Fig. 1) and a planning module to plan a path to control the ADV to navigate the driving environment (The motion planning system 114 can determine a motion plan for the autonomous vehicle 102 based at least in part on the predicted one or more future locations for the object provided by the prediction system 112 and/or the state data for the object provided by the perception system 110. Stated differently, given information about the current locations of objects and/or predicted future locations of proximate objects, the motion planning system 114 can determine a motion plan for the autonomous vehicle 102 that best navigates the autonomous vehicle 102 relative to the objects at such locations; see Goldberg par. 0057 and Fig. 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Goldberg's arrangement in Shen's invention to monitor the vehicle controller and/or other autonomy subsystems and to provide more accurate and timely error detection. As such, the vehicle computing system can proactively adjust the operation of the autonomous vehicle to achieve improved driving safety (see Goldberg par. 0042).
The combination of Shen and Goldberg does not explicitly disclose in response to a first message in a first format received from a first sensor of the first set of the one or more sensors, the message handler converts and translates the first message in the first format to a second message in a second format, wherein the first format is different from the second format.  Carr discloses in response to a first message in a first format received from a first sensor of the first set of the one or more sensors (a message 108 received by intermediary communication handler 110 from a source 102 for delivery to a destination, such as the target services 104, 106, may be received by intermediary communication handler 110 in a first format according to a first communication protocol; see Carr par. 0044), the message handler converts and translates the first message in the first format to a second message in a second format, wherein the first format is different from the second format (Intermediary communication handler 110 may then convert the received message to a second format that is different from the first format and communicate the converted message to the intended destination according to a second communication protocol supported by the destination, where the second communication protocol is different from the first communication protocol; see Carr par. 0044). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Carr's arrangement in Shen's invention to store information indicative of the delivery status for a message to ensure reliable communication and to use the information indicative of the delivery status for a message to ensure reliable delivery consistent with QoS criteria (see Carr par. 0006), and 
The combination of Shen, Goldberg and Carr does not explicitly disclose in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client. Ju discloses in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client (Referring to FIGS. 1, 2, and 6, the driving control method of the self-driving vehicle 10 includes a step S61 of receiving, by the data converting unit 110, sensor data provided from the sensors 11 and 12 of the self-driving vehicle 10 and converting a format of the sensor data into a predefined standard format to create integrated standard data; a step S62 of synchronizing, by the message synchronizer 140, the integrated standard data using a time stamp of the integrated standard data to output the synchronized integrated standard data to the standard driving control message generating unit 120; a step S63 of determining, by the standard driving control message generating unit 120, a standard driving control response for the driving control of the self-driving vehicle 10 according to the integrated standard data and creating a standard driving control message that has a predefined common format; and a step S64 of converting a format of the standard driving control message into a message format corresponding to the driving controller 13 of the self-driving vehicle 10 and creating a driving command signal. According to the present invention, one integrated platform can correspond to sensors and devices that have different hardware and software protocols of various unmanned vehicles and is compatible with platforms of various sensors and driving devices; see Ju par. 0049). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Ju's arrangement in Shen's invention to provide an apparatus and method for controlling a driving device of a self-driving vehicle enabling a driving control algorithm to be reused and compatible for various self-driving 
For claim 17, Shen discloses A sensor processing module (the vehicle 120 can include a sensor array 121, a communications array 122, a data processing system 123, a communication system 124; see par. 0068, 0082 and Fig. 1B; Examiner’s note: data processing system 123 is equivalent to a sensor processing module here), comprising: 
a sensor interface to be coupled to a plurality of sensors mounted on an autonomous driving vehicle (ADV) (the vehicle 120 may include a sensor system as part of the computer system 105, or may include a sensor system on the vehicle that interfaces with the computer system 105; see par. 0091 and Fig. 1B); 
a bus interface to be coupled to a host processor executing one or more autonomous driving modules (interior interface system 125; see par. 0068 and Fig. 1B); 
a message-based monitoring module coupled to the sensor interface and the bus interface (the vehicle 120 may include a sensor system as part of the computer system 105, or may include a sensor system on the vehicle that interfaces with the computer system 105; see par. 0091 and Fig. 1B), wherein the message-based monitoring module is configured to
maintain a message queue to store a plurality of messages published by the sensors (one or more of the message buffers 420, 425, 430 as needed for publishing and subscribing to messages; see par. 0107 and Fig. 5), and 
manage the messages stored in the message queue (where there are different types of messages, for example, on-board messages, off-board messages, and testing messages, each different type of message may be managed by a different topic registry. wherein the messages are subscribed by the autonomous driving modules to allow the autonomous driving modules to monitor operations of the sensors (FIG. 8 is an illustration of a flow diagram representing an example of a method for a node to subscribe to (or read) a message on a particular topic in a shared memory message communication system that allows a subscriber node 805 to subscribe to the messages published by one or more nodes that may be performed… At block 810, the subscriber node 805 checks the topic registry for information indicating a new message for a topic has been published; see par. 0113 and Fig. 8), and 
	Shen suggests that the computer system 105 is configured to perform numerous functions relating to localization, perception, planning, and control operations to control the vehicle 120 (see par. 0088 and Fig. 2). However, Shen does not explicitly disclose a perception module to perceive a driving environment surrounding the ADV and a planning module to plan a path to control the ADV to navigate the driving environment. Goldberg discloses a perception module to perceive a driving environment surrounding the ADV (the perception system 110 can receive sensor data from the one or more sensors 104 that are coupled to or otherwise included within the autonomous vehicle 102; see Goldberg par. 0049 and Fig. 1) and a planning module to plan a path to control the ADV to navigate the driving environment (The motion planning system 114 can determine a motion plan for the autonomous vehicle 102 based at 
The combination of Shen and Goldberg does not explicitly disclose in response to a first message in a first format received from a first sensor of the first set of the one or more sensors, convert and translate the first message in the first format to a second message in a second format, wherein the first format is different from the second format, wherein the first format is different from the second format.  Carr discloses in response to a first message in a first format received from a first sensor of the first set of the one or more sensors (a message 108 received by intermediary communication handler 110 from a source 102 for delivery to a destination, such as the target services 104, 106, may be received by intermediary communication handler 110 in a first format according to a first communication protocol; see Carr par. 0044), convert and translate the first message in the first format to a second message in a second format, wherein the first format is different from the second format , and
The combination of Shen, Goldberg and Carr does not explicitly disclose in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client. Ju discloses in response to a third message in a third format received from a second sensor of the first set of the one or more sensors, the message handler converts and translates the third message in the third format to a fourth message in the second format, the third format is different from the second format, and the second format is a common message format compatible with a subscribing client (Referring to FIGS. 1, 2, and 6, the driving control method of the self-driving vehicle 10 includes a step S61 of receiving, by the data converting unit 110, sensor data provided from the sensors 11 and 12 of the self-driving vehicle 10 and converting a format of the sensor data into a predefined standard format to create .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/CHAE S LEE/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415